823 F.2d 549Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy T. WATKINS, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA; Commissioner of North CarolinaDepartment of Motor Vehicles, Defendant-Appellee.
No. 86-2199
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided July 2, 1987.

Billy T. Watkins, appellant pro se.
William B. Ray, Office of the Attorney General, for appellees.
Before RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Billy T. Watkins, Sr. seeks to appeal the judgment of the district court dismissing his civil action brought pursuant to 42 U.S.C. Sec. 1983.  The district court entered final judgment in this case on August 26, 1986.  Watkins noted his appeal on October 10, 1986, forty-five days after entry of judgment and fifteen days later than the period prescribed by Fed.  R. App.  P. 4(a)(1).


2
Under Fed.  R. App.  P. 4(a)(1), an appeal must be noted within thirty days after the entry of judgment.  Under Fed.  R. App.  P. 4(a)(5), a district court, 'upon a showing of excusable neglect or good cause, may extend the time for filing a notice of appeal upon motion filed not later than 30 days after the expiration [of the appeal period].'  Absent a request for extension of the appeal period, a notice of appeal filed in this second thirty-day period is untimely and ineffective to confer appellate jurisdiction.  Shah v. Hutto, 722 F.2d 1167 (4th Cir. 1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Watkins failed to move for an extension of the appeal period within the time prescribed by Fed.  R. App.  P. 4(a)(5).  Therefore this Court lacks jurisdiction to hear his appeal.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss this case for lack of jurisdiction.


4
DISMISSED.